 552DECISIONS OF NATIONAL LABOR RELATIONS BOARDOverseasMotors,Inc.andMiroljubMitkovski.Cases 7-CA-18251, 7-CA-18355, and 7-CA-1847719 November 1985SUPPLEMENTAL DECISION ANDORDERBY CHAIRMAN DOTSON AND MEMBERSJOHANSEN AND BABSONOn 3 July 1985 Administrative Law JudgeRobert W. Leiner issued the attached supplementaldecision.The Respondent filed exceptions and asupporting brief, and the General Counsel filed ananswering brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs' andhas decided to affirm the judge'srulings,2find-ings,3and conclusions and to adopt the recom-mended Order.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, OverseasMotors, Inc.,Livonia,Michigan, its officers,agents, successors,and assigns,shall take the actionset forth in the Order.'The Respondent has requested oral argument.The request is deniedas the record,exceptions,and briefs adequately present the issues and thepositions of the parties.2The Respondent contends that the judge's rulings and conduct of thehearing demonstrated bias against the Respondent.We disagree Ourreview of the record reveals no evidence that the judge prejudged thecase,made prejudicial rulings, or demonstrated any bias.Contrary to theRespondent's contention,we find that the Respondent was accorded dueprocess, including a fair hearing in all respects.We further find, in agree-ment with the judge,that the Regional Compliance Officer exhibited nobad faith,bias,or prejudice against the Respondent in formulating thebackpay specifications in this case.sThe Respondent has excepted to some of the judge's credibility find-ings.The Board's established policy is not to overrule an administrativelaw judge'scredibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect.Standard DryWall Products,91NLRB 544 (1950), enfd. 188 F 2d 362 (3d Cit. 1951).We have carefully examined the record and find no basis for reversingthe findingsJerome Schmidt, Esq.,for the General Counsel.J.LeavinWeiner,Esq.,C.RobertWartell,Esq.,andWil-liam E. Sigler, Esq. (Maddin,Weiner,Hauser,Wartell &Roth),of Southfield, Michigan, for the Respondent.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEROBERT W. LEINER, Administrative Law Judge. On20October 1981, Administrative Law Judge LowellGoerlich issued his decision in the above-captioned pro-ceeding on 11 March 1982 the Board adopted the judge'sdecision and recommended Order (260 NLRB 810), withmodifications not pertinent herein.On 23 November1983, the United States Court of Appeals for the SixthCircuit enforced the Board's Order in its entirety (721F.2d 570). The Board's Order, as enforced, required,inter alga,thatRespondent offer reinstatement to andmake whole the Charging Party, Miroljub Mitkovski, anindividual, for any loss of earnings he may have sufferedby reason of Respondent's unlawful conductagainst himby payment to him of backpay plus interest, equal to thatwhich he would haveearned lessinterimearnings, ifany, from the date of his unlawful termination to thedate of an unconditional offer of reinstatement, to becomputed in themannerprescribed in F.W.WoolworthCo., 90 NLRB 289 (1950).Intereston any such backpaywas to be computed as specified inFlorida Steel Corp.,231 NLRB 651 (1977), andIsis Plumbing Co.,138 NLRB716 (1962).A dispute having arisen over the amount of backpaydue the claimant under the Board's Order, theRegionalDirector for Region 7 of the National LaborRelationsBoard, on 7 November 1984, issued a backpay specifica-tion and notice of hearing to which Respondent filed ananswer. During the hearing, I granted the General Coun-sel'smotion to amend the backpay specification whichwas thereafteramendedand filed on 26 February 1985.Respondent filed a timely answer to the amended back-pay specification on 4 March 1985. The hearing in thismatter took place on five occasions on and between 13February and 12 March 1985. At the hearing,all partieswere represented by counsel who enjoyed full opportuni-ty to present evidence, to examinewitnessesboth indi-rect and on cross-examination, and to makeargument onthe record. At the close of the taking of testimony, coun-sel for the parties waived final argument and elected tosubmit posthearing briefs. Thereafter, the partiessubmit-ted timely briefs which have been fully considered.Basedon the record as a whole, including my observa-tion of the witnesses and their demeanor as they testified,and upon considerationof the posthearing briefs, I makethe followingFINDINGS AND CONCLUSIONSI.BACKGROUNDThe introductory allegation of the original and amend-ed backpay specification alleges that the gross backpaydue to the Charging Party is the amount of earnings hewould have received but for the discriminationagainsthim. In Respondent's original and amended answer, Re-spondent denies the allegation therein andallegesthat (a)there was no discrimination against the Charging Partyand,moreover, the Charging Party was entitled to nobackpay because he was unemployable; because of (b) a277 NLRB No. 61 OVERSEAS MOTORSpoor driving record,lack of driver's license,and lack ofmechanic's license,and (c)because his suspended driver'slicense rendered him uninsurable or insurable only atratesgreatly in excess of standard insurance rates. Re-spondent further argues that(d) to have employed theCharging Party under these circumstances would havecaused Respondent to lose its own license as an automo-bile repair facility because it would be operating in viola-tion of a Michigan statute.Further, arguendo,Respond-ent argues(e) that the alleged interim earnings in thebackpay specification should be further reduced by otherinterim earnings including unemployment compensationpayments.Moreover,the answer and Respondent's briefput in issue both the(f) formula,derived from the baseperiod,with regard to the calculation of gross backpayand (g) the use of the particular"representative" em-ployee during the backpay period on which to apply thebase period formula.Indeed,one of the few things upon which the partiesagree is the backpay period itself.The backpay periodcommenced 15 September 1980 when the ChargingParty was discriminatorily suspended and, except for pe-riods of intermediate reinstatement on at least two occa-sions thereafter,the exact configuration and dates beingin dispute,the backpay period then commenced again on23 October 1980 when the Charging Party was discri-minatorily discharged and continued until 11 July 1984when he was offered reinstatement to his former posi-tion. In fact,the period between the date of entry of thecourt decree(23 November 1983)enforcing the BoardOrderrequiring reinstatement,and 11 July 1984, whenRespondent actually offered reinstatement, was occupiedby proceedings by the Board in civil contempt,bringingto the court's attention Respondent's failure and refusalto comply with the court's 23 November 1983 reinstate-ment Order. I mention this fact particularly to under-score both the hostility which,from Respondent and theCharging Party,pervaded the testimony of the witnessesin this proceeding carrying over from the underlyingunfair labor practice case and the skepticismwith whichI regarded almost all the testimony.The effect of suchhostility, ofcourse, bears on the credibility of the wit-nesses.II.THE BASE PERIOD;BACKPAY FORMULA ANDGROSS AND NET BACKPAYA. The Contentions of the PartiesThe General Counsel utilized as the "appropriatemeasure ofgross backpay for the Charging Party" (par.3(a) of the amended backpay specification)a ratiocre-ated by dividing the average weekly commissions earnedby the Charging Party, an automobile mechanic ("a spe-cialtymechanic")' for a specified "base" period prior to'The State of Michigan licenses and prescribes"specialties"forme-chanics State of Michigan Motor Vehicle Service &Repair Act, PA300(1976).There are eight "specialties"Tune-up,front-end alignment,brakes;transmission;automatic transmission,engine repair,differential and rearaxle; and heating,air-conditioning.After 1981,no major repair could bemade in these specialty areas unless performed by a state-certified me-chanic or by a trainee holding a "permit" and working under a master553his discharge (from weekending2May 1980 to weekending 12 September 1980), by the average weekly com-missionsearned by a fellow automobile mechanic,ArthurMiruzzi (a "master mechanic"),for the samespecified "base" period. This fraction was then applied toand multipliedagainstthe total quarterlyearnings, in-cluding vacation pay, of Arthur Miruzzi as a "represent-ative employee"duringthe, backpay period (15 Septem-ber 1980 to 11 July 1984).In itsoriginal configuration inthe first backpay specification, this base-period ratio oftheChargingParty'searningtoMiruzzi'searningsequaled 131.26 percent.This base period selected by the General Counsel, asabove noted, commenced with the payroll period ending2 May 1980. This starting date was chosen by the Gener-alCounsel, according to the testimony of the RegionalDirector's compliance officer, because it was at this pointthatCharging Party Mitkovski ceased receiving pay asan assistantshop foreman or servicemanager andrevert-ed to pay as a mere automobile mechanic. The baseperiod ends with the payroll period ending 12 September1980, the date on which Respondent embarked on itsunfair labor practicesagainstthe Charging Party. Apply-ing this ratio (Schedule A) to Miruzzi's earnings in thecalendar quarters in the backpay period (the third quar-ter in 1980 through the third quarter 1984) (Schedule B),meanwhile deducting therefrom the alleged interim earn-ings(ScheduleC), the original backpay specificationshowed net backpay of $131,351.84. At the hearing, thisfigure was at the outset reduced, by diminutions fromgross backpay in certain quarters in 1981, 1982, and 1984,to $127,639.53.Later in the hearing, between 13 and 15 February1985, the General Counsel alleged that he had discov-ered, on notice from Respondent, that certain documentssupplied by Respondent, utilized in the computation sup-porting the backpay specification, did not accurately re-flect the base period earnings of employee Arthur Mir-uzzi. It was upon the discovery of these alleged mathe-matical errors that I granted the General Counsel'smotion, without Respondent's objection, to redefine andclarify the gross and net backpay. As above noted, on 26February 1985, the General Counsel issued an amendedbackpay specification wherein the ratio (based upon thecomparativeearningsofMitkovski toMiruzzi in theabove base period (2 May-12 September 1980) was re-duced (to 1.0698), and when multipliedagainstMiruzzi'searningduring the backpay period (1980-1984) resultedin a netbackpay, taking into account the same interimearnings, of $101,740.83.When Respondent then demon-strated that, nevertheless, there existed a mathematicalerror with regard to the computation of gross backpayfor the third quarter of 1981, the General Counsel agreedand thereafter reduced the net backpay figure, at the re-sumed hearing, to $101,105.93.Respondent's preliminary contentions as above notedare; (1) that there is no backpay whatever due to theCharging Party because of no discrimination against him.mechanic (certified in the eight specialties) Fred J Pirochta, Michigandirector of repair facilities, testified that the State routinely and immedi-ately'grants trainee permits. 554DECISIONS OF NATIONAL LABOR RELATIONS BOARDThat defense is not available to Respondent because, as Imentioned on several occasions in the hearing to Re-spondent, the findings and Order in the underlying case,including enforcement in the court of appeals, demon-strated that Respondent was responsible for backpay be-cause of discrimination against Mitkovski. That issue inthismere supplementary proceeding has been resolvedand is the "law of the case,"NLRB v. Laredo PackingCo., 730 F.2d 405 (5th Cir. 1984) Respondent may notrelitigate that defense in a supplementary proceeding todetermine the amount of backpay.Respondent's further defense (2) is that the base periodratio formulated by dividingMitkovski's earnings byMiruzzi's earnings is not an appropriate use of thisdevice because Mitkovski was a mere "specialty" me-chanic whereas Miruzzi was a "master" mechanic, bothhaving different qualifications, different pay rates, andperforming different functions. Indeed, Respondent notesthatMichigan lawn prohibits Respondent from permit-ting a mere specialty mechanic to perform work which isnot within his various specialties but that a master me-chanic is allowed to practice his trade in all the special-ties.Thus, Respondent urges, it is mixing apples and or-anges to compare the earnings of Mitkovski (a specialtymechanic) with the earnings of Miruzzi (a master me-chanic). Instead,Respondent urges that if there is anybackpay due to Mitkovski at all, both the appropriate,base period ratio and the backpay period applicationwould be based upon employees of Respondent who had"comparable qualifications and held comparable positionsto that of the Charging Party" (par. 3(a), Respondent'samended answer; Br. 48 et seq.). In this regard, Respond-ent points to its having hired, on various occasionsduring the 4-year backpay period, several specialty me-chanics whose average wages should be the wages usedto create a gross backpay figure for Mitkovski. Respond-ent's amended answer (par. 12 et seq.) and brief woulddemonstrate that by utilization, during the backpayperiod, of the average earnings of specialty mechanics,the gross backpay would not exceed $61,772.28.Moreover (3) Respondent, in its answer and brief, re-peatedly further attacks the General Counsel's selection(through the Region's compliance officer) of the 2 Mayto 12 September 1980 base period as being one chosen inbad faith or by caprice because it creates a ratio which isthe highest of any ofnine possible ratioswhich couldhave been selected; and that this selection, whether inbad faith, ignorance, or merely arbitrary, should not beaccepted.3 Thus, for instance, Respondent asserts that ifthe base period were actually 5 September to 12 Septem-ber 1980, the ratio would be in Miruzzi's favoras a mere73.54 percent when multiplied against Miruzzi's backpay2 See fn.1, supra.3Whatever the alleged unsuitability in the General Counsel's selectinga base period and a formula, my observation of the demeanor and testi-mony of the compliance officer disclosed no suggestion of bad faith, ca-price, or negligence There is no evidence to support Respondent's re-peated allegation that the compliance officer demonstrated hostility toRespondent in the choice of the backpay period, the multiplying formula,a failure to fully investigate interim earnings,and other alleged wrongdo-ing. In its brief,Respondent also alleges that I was guilty of bias andprejudiceAs to that allegation, I refer Respondent to the Board's Rulesand Regulations and refer the Board to the record hereinperiod earnings. If the base period were 1 Augustthrough 12 September 1980, the base period ratio wouldbe a mere 69.6 percent. If the period were 4 Januarythrough 12 September 1980 it would be 105.64 percent.By the General Counsel choosing the base period 2 Mayto 12 September 1980 the ratio is 106.98 percent, thehighest ratio. The Regional Director's compliance officertestified that the selection of this period derived onlyfrom an unbroken, lengthy period during which, andcommencing when, neither Miruzzi nor Mitkovski re-ceived any additional moneys for supervisory functionsand ending with Respondent's engaging in its first unlaw-ful conduct against Mitkovski.There is no dispute that, at the beginning of the baseperiod, in or about 5 May 1980, Miruzzi, a master me-chanic, certified in all eight specialties,was receivingfrom Respondent hourly wages at the rate of $10.10 perhour. At the same time, the Charging Party, Mitkovski, amere specialty mechanic, was receiving hourly wages atthe rate of $10.60 an hour, a 50-cent-per-hour differencein favor of the mere specialty mechanic, Mitkovski. Inaddition, Respondent was paying Mitkovski an additional60 cents per hour to act as assistant foreman in the shop.In fact, therefore, Mitkovski's gross hourly pay was actu-ally at the rate of $11.20 per hour compared to Miruzzi's$10.10 per hour. It is the 60 cents per hour which Mit-kovski was being paid as assistant foreman, eliminated atthe beginning of the base period, in or about 5 May 1980,which caused the Regional Director's compliance officerto choose that date for the purpose of commencing thebase period for comparing Miruzzi's and Mitkovski'swages ($10.60 to $10.10). As the Board and the court ofappeals noted, it was on 12 September 1980 that Re-spondent gave a pay raise to all its employees, the high-est paid of all mechanics, Mitkovski, receiving a payraiseof only 60 cents per hour (thus raising him to$11.20 per hour) whereas the other mechanics receivedgreater pay increases so that Miruzzi, the master me-chanic, was receiving $11.20 per hour, the same pay rateasMitkovski.4The court of appeals noted that, in granting the payraise,Respondent stated that the pay raise stood regard-less of the wishes of any of the employees and regardlessof any suggestions that they were being in any way un-fairly dealt with.In addition, the Board, affirming Judge Goerlich (andthereafter particularly sustained by the court of appeals)found that Respondent threatened that if Mitkovski com-plained to the Labor Board he would not thereafter re-ceive "any desirable assignments"; and that Respondentconsidered Mitkovski to be a "good" auto mechanic. Inthis latter regard, in addition, the court of appeals alsoaffirmed the Board's finding that Respondent had unlaw-4 It was this pay raise inequitable in Mitkovski's eyes, that sent him tothe Labor Board, resulting in Respondent's commission of the unfairlabor practices.During the base period other specialty mechanics re-ceived $9.50/hour compared to Mitkovski at $10 60/hour (with an addi-tional 60 cents an hour as an assistant supervisor) OVERSEAS MOTORSfully threatenedMitkovski that he would "not get anyjobs to make enough living so [he] would fire himself."5B. Discussion and Conclusions1.Base period and backpay period projectionsa.Base period..- backpay formula (ratio)As noted inEastWind Enterprises,268 NLRB 655(1984), an administrative law judge must consider con-flicting backpay formula arguments and select the mostaccurate method of determining backpay.6 In selectingthe most accurate method uncertainties will be assessedagainst the wrongdoer. Thus, the Board has rejected the-oretical formulas for determining backpay offered byvarious respondents which, while internally consistent,do not reflect the realities of the events involved.As I view the evidence, I conclude, as Respondentargues, that the use of a protracted base period is unnec-essary in this case notwithstanding that the GeneralCounsel's compliance officer's testimony demonstrates arationaland good-faith choice in selecting the baseperiod notwithstanding that it results in the highest ratio.As noted, this period was selected because it eliminated,commencing 5 May 1980, any inflation in Mitkovski'spay based upon his additional pay as an assisant shopforeman.The facts, without contradiction, show thatprior to Respondent's unlawful discrimination,Mit-kovski, a mere specialty mechanic, was considered notonly a good mechanic, but in the everyday workplaceevaluation of the worth of work, i.e, rate of pay, the su-perior of Miruzzi. Thus, over an extended period, Re-spondent, without regard to supervisory pay, paid Mit-kovski at a higher rate as a mere specialty mechanic thanitdidMiruzzi,who, Respondent asserts, is Mitkovski'ssuperior because Miruzzi is a "master mechanic." In sofar as payment of wages reflects Respondent's own esti-mate of comparative value, I reject Respondent's argu-ment that the use of Miruzzi's earnings is improper. It isapparent that during the pleaded 4-month base period,Mitkovski was paid at the rate of $10.60 per hour where-asMiruzzi, supposedly his functional superior, was paid amere $10.10 per hour.The record therefore shows, without contradiction,that during the base period, Respondent, whether as amatter of informed business judgment or otherwise, fa-vored Mitkovski, up through 5 September 1980, with ahigher wage rate, notwithstanding that Mitkovski was a"mere specialty mechanic." This Respondent evaluation,in terms of the superior wage rate and earnings paid to5The court of appeals sustained the Board's finding that Respondentunlawfully suspended Mitkovski for 2 days on 15 September 1980 and 3days on 16 October 1980 Any dispute that Respondent has raised in thisbackpay proceeding based upon an assertion that the length of those twointermediate suspensions (before the 23 October 1980 discharge) was in-correctly found may not be litigated in light of the Board's and thecourt's contrary findings.6 It follows that, as directed inEastWind Enterprises,supra, calcula-tions offered by each party determine which formula and what calcula-tions produce the most accurate gross backpay amount, keeping in mindthat uncertaintiesmust be resolved against a respondent whose illegalconduct "produced both the uncertainties at issue and the injury the in-stant litigation is intended to remedy "555Mitkovski, I regard as exceptionally strong evidence tosupport the finding that Mitkovski, regardless of otherspecialty mechanics, was paid more than master mechan-ics. I reject Respondent's arguments that (1) Mitkovskishould not be compared to Miruzzi because of their dis-tinctive qualifications and that (2) regardless of the baseperiod, during the 4 years of the backpay period, special-ty mechanics were paid less than Miruzzi and the othermaster mechanics. I find and conclude that prior to theonset of unlawful discrimination, Respondent valued Mit-kovski as a mechanic worthy of pay superior to Miruzzi.It is clear from the Board's and court of appeals' deci-sions that Respondent used its discretion in assigningwork to Mitkovski as a "good" mechanic. It is also clearon this record that he could and did make money mostoften equal to or surpassing Miruzzi notwithstandingMitkovski's more limited qualifications. There is no sug-gestion in the evidence that any of the specialty mechan-ics thereafter hired in the backpay period were viewedby Respondent as "good" mechanics or, in any event,the equal, much less the superior, of Mitkovski. Lastly,only Miruzzi was employed throughout the base periodand backpay period.Mitkovski's unlawful discharge makes it impossible forus to know whether Respondent might have applied adifferent, and perhaps a stricter, wage standard to Mit-kovski during the 4 years of the backpay period by low-ering his wages to rates enjoyed by specialty mechanicsfirst hired in the backpay period. It is a matter of specu-lation.This uncertainty must be resolved against Re-spondent since it was Respondent that created this situa-tion.NLRB v. Westin Hotel,758 F.2d 1126 (6th Cir.1985);NLRB v. Miami Coca-Cola Bottling Co.,360 F.2d569 (5th Cir. 1966). I am, therefore, prepared to find, anddo find, that the use of a base period ratio comparingMiruzzi's earnings to that of Mitkovski is not unreason-able since, regardless of technical qualifications,Mit-kovski, even when not additionally paid as a supervisor,was an employee whom Respondent favored with awage rate as high or higher than Miruzzi's, a master me-chanic;Mitkovski'sbaseperiodearningsordinarilyequaled or surpassed Miruzzi's; other base period me-chanics were paid less than Mitkovski (i.e., $9.50/hourcompared with Mitkovski at $10.60/hour) and since Mir-uzziwas the only employee employed during the baseperiod and the entire backpay period.Yet,asabove noted,while I conclude that aMitkovski/Miruzzi base period ratio is proper, I agreewith Respondent that the use of the base period (2 Mayto 12 September 1980) used by the General Counsel incomputing the ratio is not the most accurate measure ofratio to be used. It cannot be denied that for the payrollperiod ending 5 September 1980, Respondent fortuitouslycreated, for reasons on this record, of pure business ne-cessity,without taint of unlawful considerations, an exactequality in the pay rates of Mitkovski and Miruzzi. Eachwas paid $11.20 per hour. Thus, the ratio in this short,but untainted, period is exactly an integer; that is, withthe equality of earnings, the ratio becomes "one." It istherefore unnecessary to use the Genei al Counsel's muchlonger base period, or any other period, to compare their 556DECISIONSOF NATIONAL LABOR RELATIONS BOARDwages. I therefore conclude that the most accurate "baseperiod"use of the comparison between Miruzzi and Mit-kovski occurred when Respondent,on this record,equat-ed their wages for purely business reasons, a result whichMitkovski resented and which led ultimately to theunfair labor practices thereafter initiated by Respondent.In any event,I find that the most accurate earnings ratiobetween these two highest paid,longtime, skilled em-ployees is the ratio of theirearningsin the period bothmost proximate and prior to Respondent's unlawful con-duct, which period,the payroll period 5 September to 12September,reveals an exact equality of earnings.I there-fore conclude that a ratio establishing exact equality ofMitkovski-Miruzzi earningsis the properand most accu-rate ratio to be applied in the projected backpay period.b.Backpay period.- Miruzzi's earningsWith regard to the ensuing 4-year backpay period, Ihave already noted my disagreement with Respondentthat the earnings of Miruzzi are irrelevant because Mir-uzziwas a master mechanic. I accept, arguendo, Re-spondent's arguments that(1) specialty mechanics workonly in their specialties whereas master mechanics cando all the work of all specialty mechanics;(2) during thebackpay period Respondent experienced almost 50 per-cent of its work in "tune-ups"and that Mitkovski wasnot certified in the specialty of "tune-ups";and that thespecialtymechanics hired during the 4-year backpayperiod received lower wage rates and earnings than didthe master mechanics.The facts remain that the only un-controverted data and economic experience untainted byRespondent'sunfair labor practices in the base perioddemonstrate thatMitkovski held a favorable positionwith Respondent.Respondent's testimony in the underly-ing unfair labor practice case went so far as to describeMitkovski as a "very good"mechanic,then suspiciouslydiminshed to a mere "good mechanic,"the latter findingsupported by the Administrative Law Judge,the Board,and the court of appeals.It is clear on this record thatwhatever Mitkovski's deficiencies in specialization as amechanic,he regularly received,even excluding supervi-sory pay, during the entire base period pleaded in theGeneral Counsel's specification, earnings superior to themaster mechanic(Miruzzi)whom Respondent thereaftermade an assistant foreman.Itwas only on the date in thepayroll period ending 5 September 1980 (announced on12 September 1980)thatMiruzzi reached equality withMitkovski in wage rate.To suggest that Mitkovski, en-joying this superior position, because of Respondent's useof untainted business discretion in assigning him workwhich led to his superior earnings,would have been rel-egated to lesser earnings as a mere specialty mechanicduring the 4-year backpay period,is to indulge in thevery speculation forbidden under Board law.7 Thus,absent proof by Respondent that the favored veteran,highly paid,Mitkovski,would"have been relegated to thepay rates and earnings of newly hired specialty mechan-ics,who came and went during the 4-year backpay7Iwould especially avoid speculating on this uncertainty in the face ofRespondent's repeated threats of economic reprisal against Mitkovski ifhe complainedto the NLRBperiod, I cannot conclude that Respondent had submittedsufficient evidence to support this defense.ThisRe-spondent defense, in fact, is unsupported by any evidencein this regard outside the mere naked earnings of the spe-cialtymechanics employed in the 4-year backpay period.As noted,none of these enjoyed Respondent's accoladeas "good" mechanics and none of them were employedduring the base period so that a reasonable extrapolationcould be made to demonstrate how they would havebeen treated during the 4-year backpay period.The onlyhard evidence is that Mitkovski's base period wage rateswere at least equal to Miruzzi's and higher than all otherspecialtymechanics employed alongside Mitkovski in thebase period($10.60/$9.65).On such evidence,I furtherconclude that the use of Miruzzi's earnings,the earningsof a "representative employee" working during theentire backpay period,EastWind Enterprises,268 NLRB655, 656, was an accurate and reasonable method of as-certaining a grossbackpay for Mitkovskiduring the baseperiod,was paid higher than any specialty mechanic andat least as high as any other mechanic,including mastermechanics, it would be improper to use, accurate andreasonablemethod of ascertaining a gross backpay forMitkovski during the 4-year backpay period,"and thatbecauseMitkovski,at all times in the base period, waspaid higher than any specialty mechanic and at least ashigh as any other mechanic,including master mechanics,itwould be improper to use, much less average, theearnings in the backpay period of specialty mechanics es-pecially where they were not employed during the entirebackpay period. CompareCentralFreightLines,266NLRB182 (1983),withBerry-Mahurin Construction, 273NLRB 1044 (1984).2.Respondent's defenses;Mitkovski's loss of hisdriver's license and uninsurabilityThe parties stipulated that Mitkovski's driver's licensewas suspended on 22 October 1980 and reinstated on 23July 1981. In fact, the General Counsel conceded that, inthat period,Mitkovski had no driver's license at all. Tothat extent,Respondent asserts that since a driver's li-cense was functionally necessary for the employment ofMitkovski as a mechanic,it should not be held liable forbackpay in any quarter in which Mitkovski was withouta driver's license.Mitkovski, without a driver's license,would be unable to certify that his repair work renderedthe car fit to operate since he would be unable to drive itand check it out.The problem,however,is that Re-spondentmade the same argument in the underlyingsTo the extent Respondent would diminish Miruzzi's earnings in the4-year backpay by showing that he was paid moneys as a supervisor, Re-spondent'sproof does not establish same.Payment for"policy" hoursshows merely payment out of funds (insurance,"house" money)not fromcustomers.Where money paid to Miruzzi for supervisory functions is es-tablished, such money should be deducted fromanyuse in determiningMitkovski's backpay Respondent failed to prove that any backpay periodpayments to Miruzzi's were for supervisor functions;and also failed toprove that any payments to Miruzzi were for any service other than toassure a rate of $11 20 per hour As the General Counsel notes,Respond-ent admitted that Miruzzi was paid the same hourly rate regardlesswhether working as a mechanic or allegedly overseeing the shop (Tr308-309) OVERSEAS MOTORSunfair labor practice case: that, among the reasons for itsdischarge of Mitkovski, was that Mitkovski had lost hisdriver's license,or rather had it suspended; that in fact,he was without the ability to legally drive, and that thisresulted in a threat by Respondent's insurance carrier tocancel its insurance.That argument, relating to the cause of Respondentdischarging Mitkovski, was rejected by the Board and bythe court of appeals and may not be relitigated under theguise of avoiding backpay in any quarter in which theloss of licence occurred. The underlying reason for thisconclusion was that the Board and the court of appealsfound that Respondent employed Mitkovski as a mechan-ic for long periods when itknewthat he had a suspendedlicense;was not legally permitted to drive; was neverthe-less driving cars he serviced; and in view of the Board'sfindings that Respondent testified that it was "doing ev-erything in my power [regarding insurability and licensesuspension]not to have him terminated."(OverseasMotors,260 NLRB 810, 813 (1982).) The Board and thecourt of appeals quite clearly held that Respondentcon-cealedMitkovski's driving record from its insurance car-rier and it was only after he filed charges with the Laboroard that Respondent became "concerned'"' about Mit-kovski's driving record (the quotation marks surroundingconcerned appear in the court of appeals' opinion).The defense of Mitkovski's loss of driver's license andhis resulting uninsurabilitywas explicitly the subject oflitigation in the underlying unfair labor practice case.Thus, in cases where a respondent merely fails to raise adefense which would meet the allegations of unfair laborpractice and thus indirectly eliminate the backpay liabil-ity (failure to reinstate an employee because of picketlinemisconduct where the picket line misconduct oc-curred prior to the hearing in an unfair labor practiceproceeding), the respondent is collaterally estopped fromraising that matter as a defense in the backpay proceed-ing.CompareFibreboard Corp.,180 NLRB 142, 149-151(1969), enfd. 436 F.2d 908 (D.C. Cir. 1970), cert. denied403 U.S. 905 (1971), withOlson Bodies, Inc.,220 NLRB756, 757, (1975).In the instant case, it is not a matter of mere collateralestoppel, for the defenses of loss of driver's license andresultingloss of insurability were explicitly litigated andexpressly rejected in the underlying unfair labor practicecase.Thus, I conclude that Respondent is not merelycollaterally estopped fromraisingthose defenses in thebackpay proceeding but is barred from raising those de-fenses under the doctrine of "law of the case." The in-stant backpay proceeding is a continuation of, and amere supplement to, the unfair labor practice case.Hence, this proceeding is not a "new" litigation requir-ing the application, if appropriate, of the rule of collater-al estoppel or res judicata. Indeed, in the recentNLRB v.Laredo Packing Co.,730 F.2d 405 (5th Cir. 1984), enfg.the backpay order in 271 NLRB 553 (1974), the courtnoted (at 407), in its per curiam enforcement, where therespondent's proof, inter alia, consisted of a relitigationof its contention that the employer was justified in itsfailure during thebackpay period to offer driving jobs totruckers (because they were uninsurable and that itsbackpay liability was thereby tolled), that the uninsurabi-557lity issue had already been decided adversely against theemployer in the underlying Board and court proceeding.The court held that rather than applying the doctrine ofres judicata it would apply the doctrine of "law of thecase" and that the uninsurability of the drivers was not amatter to toll backpay liability: that matter had been re-jected in the case-in-chief. Likewise, in the instant case,to permit the defenses of loss of drivers's license and un-insurabilitywith regard to Respondent's allegation thatRespondent'sinsurancecarrier(CentralInsurance)would no longer insure him, would be to permit relitiga-tion of the reason for the pretextual discharge under theguise of tolling backpay. This was expressly rejected bythe court of appleals inNLRB v. Laredo PackingCo.,supra, and there have been no reasons advanced here tonot apply the rule of that case. Therefore, as a firstreason, as a matter of law, I may not entertain Mitkovs-ki's lack of a driver's license or his uninsurability by Re-spondent's insurance carrier,if true, as a tolling elementin this backpay proceeding.Secondly, as above noted, Respondent demonstrated,in fact, that it would ignore Mitkovski's loss of licenseand uninsurability and would even conceal that status inorder to keep himas a mechanic.If it was willing tofollow such a course of conduct prior to unlawfully dis-chargingMitkovski, I find that Respondent has shownno reason it would not have followed the same course ofconduct during the backpay period. Thirdly, there wasno evidence adduced in this backpay proceeding, nordoes the face of the unfair labor practice proceedingshow, that Respondent's insurance carrier actually can-celedRespondent's insurance or even threatened tocancel it. Fourthly, there was no effort, on any recordherein, demonstrating that Respondent sought to appealany declaration either by its insurance agent or the insur-ance carrier that the insurance would be canceled or thatMitkovski would be excluded. This failure shows thatthere has been noproofthat the driver (Mitkovski) wasin fact uninsurable(NLRB v. Laredo Packing Co.,supra,730 F.2d at 407) by Respondent's own carrier. Thus,added to "law of the case," and Respondent's avowedwillingness to conceal Mitkovski's shortcomings, there isthe additional ground that there was no proof that Mit-kovski was in fact or in law "uninsurable" by Respond-ent's own carrier or by any carrier. The burden of proofto show overall insurabilityisonRespondent.OverseasMotors,260 NLRB810, 815 fn. 12.The one exception to the use of the argument tollingbackpay based on "uninsurability" appears in footnote 12of the Administrative Law Judge Goerlich's decisionadopted by the Board and enforced by the United StatesCourt of Appeals (ibid.):Respondent is not precluded, in subsequent com-pliance proceedings, from contending that, after agood-faith exploration of Mitkovski's insurability, heis actually uninsurable with any carrier, and that itsbackpay liability should be commensurably reducedSeeGoldenBeverage of San Antonio, Inc.[256NLRB 469 (1981).] See alsoViele & Sons, Inc., 227NLRB 1940, 1950, 1951 (1977). 558DECISIONSOF NATIONAL LABOR RELATIONS BOARDAlthough Respondentcalled asitswitnesses its insur-ance agent (Donald E. Spain), as well asits insurancecarrier (David Hoerauf), both admitted that they neversought coverage for Mitkovski with any otherinsurancecarrier;Respondent never requestedits agentto place itsinsurancecoverage with any carrier other than Citizen'sInsuranceCo.; and no effort was made to place Mitkovs-ki's coverage with a high-risk carrier or with a "pool"insurancegroup which would insure high-risk employ-ees.Moreover, Respondent's carrier,Citizen's InsuranceCo., never threatened to cancel Respondent's insurance,never was asked to pass on Mitkovski's insurability, andwas never presented with the option of ignoring Mit-kovski or getting Respondent to waive his coverage. Thefact that Respondent's insurance agent(Spain) believedMitkovski's insurance would cause any ordinary carrierto cancel all of Respondent's liability insurance hardlymeets the burden of Respondent proving that Mitkovskiwas "actually uninsurable with any carrier."Thus, there is a complete failure of proof that Mit-kovski was actually "uninsurable with any carrier" sinceneither Respondent nor its agent nor its insurance carriermade any effort to see if he would be insurable with"any carrier" within the meaning of the footnoted excep-tion provided by the Board. Thus, not only did Respond-ent fail to makeanyexploration with regard to Mitkovs-"ki's insurability but there has been no showing of a"good-faith exploration" of that issue with anyothercar-rier or agent, with the insurance "pool," or with Citi-zen's for an exception or a waiver. I thus conclude thatthere was a failure of proof with regard to the tolling ofRespondent's backpay liability based upon Mitkovski'sfailure to have a driver's license or his "uninsurability"and that, in fact, in the instant case, as inGolden Beverageof San Antonio,256 NLRB 469 (1981), Respondent had"used alleged problems involving insurance coverage tomask its real reasons." Thus, there shall be no tollingbased on those propositions.Finally,Respondent argues that even if alternative in-surancewas available if it continued to employ Mit-kovski, the substantially higher cost of theinsurancewould have placed an unfair burden on Respondent.There is no proof in this record as to what the asserted"substantially higher cost" of alternative insurance wouldbe and therefore Respondent has failed to meet itsburden on this ground as well.Therefore there shall be no tolling of backpay liabilitybased upon Mitkovski's failure to have a driver's licenseduring the backpay period or his "uninsurability."3.The failure of Mitkovski to renew his mechanic'scertificate on 17 October 1980Respondent notes that Mitkovski failed to renew hismechanic's certificate on 17 October 1980 and that he re-mainedwithout certification until 3November 1983when he did renew it. Respondent argues that to haveemployed Mitkovski during this period as a mechanicwould have violated the Michigan Motor Vehicle Serv-ice and Repair Act (Michigan PublicAct, 1974, No. 33)and could have led to loss of Respondent's license. Re-spondent concludes that, themechanic'scertificatehaving been not renewed for 3 years,Mitkovski was thusrendered unemployable by Respondent in that periodand that no backpay could be accrued in that period.As with the case of the loss of Mitkovski's driver's li-cense as a reasonto discharge him, Respondent, in the 22and 23 July 1981 hearings in the underlying unfair laborpractice case, raisedas anadditional reason for lawfullydischargingMitkovski his "horseplay, use of the tele-phone,an expired mechanic's license,and fondling offemale customers" (emphasis added). These excuses wererejected because the Board found these reasons "hadbeen overlooked by Respondent prior to Mitkovski'scontact with the Board and which had not been initiallycited asreasonsfor his discharge,"OverseasMotors, 260NLRB 810, 813.Thus,Mitkovski's October 1980 failure to renew hismechanic's license was actually raised and litigated in 'theJuly 1981 unfair labor practice hearings and rejected. Iconclude that, as in the matter of his failure to have adriver's license and his "uninsurability," Mitkovski's lackof a mechanic's license has already been litigated and re-jected by the Board and the court of appeals. As the"law of the case" it cannot be resurrected in the guise oftollingbackpay in this backpay proceeding. Further-more, in view of Respondent's willingness, prior to itsunfair labor practices, to conceal Mitkovski's licensingshortcomings, I conclude it would have continued insuch conduct during the backpay period.The credited and uncontroverted evidence adduced atthe hearing was that, under Michigan law, after January1981 (testimony of Fred J. Pirochta, Michigan Bureau ofAutomotive Regulation), a mechanic could not performmajor repairs unless certified in that specialtyorunlesshe obtained a trainee permit to perform the work undera specialty or master mechanic. The evidence is undis-puted that a mechanic can immediately receivea "traineepermit" by applying for it and the grant of the permit isa routine matter. Further evidence showed that after Jan-uary 1981, a mechanic with a "trainee permit" workingunder a certified mechanic, including a master mechanic,could do the major repairs in which he received the"trainee permit."Mitkovski's failure to have a current mechanic's li-cense was not a deficiency which rendered him inherent-ly unfit for work in the repair facility, such as his beingout of the country, incarcerated, or ill. Such conditionswould toll Respondent's backpay liability.As a first conclusion, therefore, to permit Respondentto litigate the question of Mitkovski's failure to have acurrentmechanic's certificate or license would be topermit relitigation of a defense rejected in the underlyingunfair labor practice proceeding in the guise of tollingbackpay in the supplementary backpay proceeding. This,the Board rule, enforced by the courts, prohibits.Moreover, Respondent may not be heard to argue thatbackpay should be tolled because of the intervening pro-visionsof the Michigan Motor Vehicle Service andRepair Act, 1976, with relation to tolling the backpayeven after 1 January 1981, after the 23 October 1980 dis-charge. That statute requires only that an uncertified me-chanic work under a master mechanic or a certified-me-chanic.As in the case of Mitkovski's uninsurability and OVERSEAS MOTORSfailure to have a current driver's license, Respondentwould be prohibited from now interposing this defenseon the theory of "law of the case" or, if it was not actu-ally raised and litigated in the underlying case, on thetheory that Respondent would have to be, and is collat-erally estopped from raising that defense since it wasavailiable toRespondent at the unfair labor practicehearing. Thus, if the statute went into effect in 1976 andif the provisions of the statute requiring uncertified me-chanics to work under certified mechanics or a mastermechanic went into effect only on and after 1 January1981, those facts would have clearly been available toRespondent in the unfairlabor practice case which wasnot heard until 22 July 1981. Respondent's failure toraise the defense of the application of the statute waseither, therefore, prohibited as a defense because it waslitigated in the underlying unfair labor practice caseOverseasMotors,supra at 810, 813 fn. 10, or should havebeen interposed as a defense and Respondent is now col-laterallyestopped.FibreboardCorp.,180NLRB 142,149-151 (1969),citing JusticeFrankfurther inNLRB v.Donnelly Garment Co.,330 U.S. 219 (1947) ("and theWagner Act does not require that ground be covered asecond time, or piecemeal"). CompareOlson Bodies, Inc.,supra,withRogers Furniture Sales,213 NLRB 834 fn. 8(1974). In short, since the applicability of the statutecommenced in January 1981 and since the unfair laborpractice proceeding did not commence until 6 monthslater in July 1981, Respondent's failure to plead andprove the existence and effect of the Michigan statutemust now be collaterally estopped, assuming, arguendo,that the matter was not actually particularly raised andlitigated in the unfair labor practice case.Lastly, since the grant of the trainee permit was amatter of mere routine, as Respondent's witness Pirochtatestified,Respondent may not toll the backpay since anoffer of reinstatement would have presumably cured thelicensingdefect.4.Tolling of backpay because of conflicts withdates of layoff in the Board decision and courtdecreeRespondent, on several occasions, in its pleadings andproof, alluded to the allegedly incorrect statement ofconclusions in the Board order and court decree regard-ing the duration of Respondent's unlawful layoffs of Mit-kovski in September and October 1980, preceding his 23October 1980 discharge. This matter likewise was specifi-cally, litigated before the Board and the court and isbarred from relitigation under the guise of a tolling Re-spondent's backpay obligation in this supplementary pro-ceeding.To the extent Respondent argues that periodsafter the September and October unlawful layoffs butprior to 23 October 1980, when Mitkovski was not un-lawfully suspended, should not be included in the back-pay computation of gross backpay, the short answer isthat they were not. The third quarter of 1980 was treat-ed entirelyas a quarterin which backpay accrued and allof Respondent's payments of wages to Mitkovski wereincluded as interim earnings throughout the period.Thus,Respondent's assertion that periods between theunlawful layoffs and the unlawful discharge should not559be included in the computation of gross backpay wasrectified by treating the quarter as starting with the pay-roll period ending 19 September and then including asinterim earnings all the wages paid by Respondent toMitkovski in that quarter. Thus, all wages paid to Mit-kovski represent what Mitkovski actually earned in thequarter during the period of unlawful suspension andtherefore takes account of the fact that during thatperiod he was paid by Respondent.5.Tolling because of periods of allegedunavailability(a)To the extent that Respondent pleaded (Respond-ent's amended answer, p. 6, par. 10) that Mitkovski wasunavailable for work during 5 to 6 days in the periodending 6 July 1984, that defense, in partial tolling of thebackpay computation, was withdrawn during the hear-ing.(b)To the extent that Respondent argues that thebackpay should be tolled for the pay period ending 8April 1983, when Mitkovskiwas unableto work for 3 ofthe 6 days, the Regional Director's compliance officertestified that this matter was rectified by the computationshowing that Mitkovski was out of the country from 21November 1982 to 2 April 1983 and that Mitkovski wasable to workcommencingMonday, 3 April1983.Re-spondent called Mitkovski as its witness and Mitkovskithereafter again appeared in rebuttal. There was no testi-mony, controverting the General Counsel's pleadingsand assertions, that Mitkovski was not back in the coun-try on or about 3 April. UnderAmericanMfg.Co. ofTexas,167 NLRB 520, 522 (1967), in order to toll back-pay, Respondent has the burden of showing the periodsthat the discriminatee was unavailable for employment.SeeGreyhound TaxiCo., 274 NLRB 459 (1985). I amtherefore unable to conclude that Respondent has pro-duced any evidence to show that Mitkovskiwas not inthe country and available for work commencing on orabout 3 April 1983. There is no proof, consistent withRespondent's answer (amended answer, p. 6, par. 9), thatMitkovski was unable to work for 3 of the 6 days in thepay period ending 8 April 1983. The backpay periodmay therefore not be tolledon that basis.6. Interim earningsAs notedin Sioux Falls Stock Yards Co.,236 NLRB543, 545 (1978), the burden of proof is on Respondent toestablish its affirmative defenses including, the obligationto show that Mitkovski did notmake abona fide effortto seek employment and was therefore willfully idle,NLRB v. Westin Hotel,758 F.2d 1126 (6th Cir. 1985);Aircraft & Helicopter Leasing & Sales,227 NLRB 644,646 (1976);NLRB v. Mooney Aircraft,366 F.2d 809, 815(5thCir. 1966), and Respondent does not meet thatburden by presenting evidence of a lack of an employee'ssuccess in the gaining of interim employment or low in-terim earnings.Rather,Respondent must affirmativelydemonstrate that the employee, Mitkovski, neglected tomake reasonable efforts to find interim work,NLRB v.Westin Hotel,267 NLRB 244 (1983), enfd. 758 F.2d 1126(6th Cir. 1985);NLRB v. Miami Coca-Cola Bottling Co., 560DECISIONS OF NATIONAL LABOR RELATIONS BOARD360 F.2d 569, 575-576 (5th Cir. 1966). The alleged discri-minatee must make only "reasonable efforts to mitigatethe loss of income and not undertake the highest stand-ard of diligence,"NLRB v. Arduini Mfg.Co., 394 F.2d420, 422-423 (1st Cir. 1968). In determining the reason-ableness of the effort, the employee's skills and qualifica-tionsmust be taken into account,Mastro Plastics,136NLRB 1342, 1359 (1962).The backpay specification alleged, and Mitkovski testi-fied, that in the approximately 4 years constituting thebackpay period,Mitkovski received $4,061 (in the 26-week period following his 23 October 1980 discharge) asunemployment compensation from the State of Michigan.This sum, repayable'to the State of Michigan, was notincluded in Mitkovski's interim earnings. He testified thathe received no substantial moneys as gifts and he livedoff loans.He further testified that during the backpayperiod he was self-employed, worked as a part-time me-chanic (Lincoln Park Foreign Car Co.), and as an out-side salesmanfor an employer (Woodruff and Associates)selling "stop a flat" materials in 1981 or 1982.Mitkovski also testified that commencing in thesummer of 1981 he began doing mechanical repairs at hishome. He paid a fee for such right in 1983 and again in1984.He could not specify how many cars he averagedper week but stated that he averaged at least one car aweek and, at most, two cars per week but not in everyweek. He also was unable to say which auto repairs hedid at particular times but asserted that he repairedbrakes, alternators, and changed oil. In the entire 4 yearshe worked on two exhaust systems and did tuneups. Inperforming repairs,he charged for his labor only andeither had the submitting car owner purchase the partsor he charged the parts to the car owner. With regard tohiswork at the repair shop of Lincoln Park ForeignCars, he testified that he last worked there in 1981; thathe never wrote down his interim earnings and that theinterim earningsthat he told the General Counsel of, inpreparation of the backpay specification, amounted toabout $12,000 in the entire 4-year period.He further testified that his trips to his native Yugo-slavia were either giftsfrom his relatives or were heavilysubsidized by his relatives.Mitkovski also testified thatwith regard to some of those trips to Yugoslavia, he waslicensed as a sales person by Overseas International Co.,a business enterprise in the State of Michigan. He testi-fiedhowever, that he never received any pay fromOverseas International (engaged in the importation ofYugoslavian liquor).Mitkovski also testified that prior to his discharge byRespondent, he often was approached by the owners ofLincoln Park Foreign Cars to work for it, but thereafter,after the discharge, Lincoln Park's principles always toldhim, when he requested employment, that there was nowork for him.As a result of Mitkovski's statements to the NLRB, theRegional Office, commencing with the first quarter of1981 and endingwith the third quarter of 1984, deter-mined that Mitkovski earned approximately $13,000 inthe 14 quarters in which he was available for employ-ment duringthe backpay period (other than in the thirdand fourth quarters of 1980 in which the discriminationoccurred). Thus, the Regional Office divided Mitkovski'sassertedinterimearningscommencing January 1981 intoequal parts, arriving at the figure of $923.07 per quarterin each quarter he was available for work (thus exclud-ing the first quarter of 1983 in which Mitkovski was outof the country). The grand total ofinterim earnings was$14,621.46 (Schedule C).Respondent attackedMitkovski'sveracity and theamount ofalleged interim earningsthrough the testimo-ny ofamechanicwith whom Mitkovski worked afterbeing reinstated by Respondentin the summerof 1984.Thus, Respondent'switness,Howard M. Gardella, tes-tified that he first met Mitkovski when Mitkovski re-turned to employment. Within a shorttime,Mitkovskilearned that Gardella wanted a different job where hecouldearn moremoney and Mitkovski told him that hewould try to get him a job at Lincoln Park. This oc-curred after Mitkovski was reinstated, when the principalatLincoln Park was at Respondent's place of businessand told Mitkovski that he was looking for a mechanic.Although Mitkovski took Gardella to Lincoln Park andalthough Gardella received an offer of employment, Gar-della turned it down because Lincoln Park was too faraway as a workplace and was not offering enoughmoney. However, in various conversations with Mit-kovski,Gardella testified thatMitkovski told him thatLincoln Park was a good place to work and that Mit-kovski made $700 a week at Lincoln Park, being "paidunder the table." He told Gardella that he did not wantRespondent to know that he had worked there. On sev-eral occasions afterMitkovski was unlawfully terminat-ed, he applied for work at Lincoln Park but was turneddown.Although Mitkovski at first testified that he did notrecall tellingGardella that he received money under thetable, he ultimately admitted that he "might have" (Tr.861).He absolutely denied having received money underthe table from Lincoln Park but he admitted that hemight have told that to Gardella to make the job attrac-tive to Gardella and to have Gardella leave Respondentand thus have more work available for Mitkovski at Re-spondent. Although Mitkovski denied that he would lieunder oath to hurt Respondent, he admitted that hewould lie to somebody else (i.e., Gardella) about condi-tions in,order to hurt Respondent (Tr. 262-263).I find that Mitkovski didtellGardella that he was paid$700 per week "under the table" in order to have Gar-della leave Respondent's employ thereby providing morework for Mitkovski. I also credit him that he did not, infact,either receive $700 per week or $700 per weekunder the table because I credit his testimony that he infact did not receive $700 per week at Lincoln Park (orany other place) because he would not leave a job whichpaid him $700 a week, since such a job would make hima "king today" (Tr. 864). I also credit Mitkovski's furtheruncontradicted testimony (Tr. 864-865) that prior to hisdischarge from Respondent, employers were seeking toemploy him but that after he filed the chargesallegingunlawful actionagainst himby Respondent he went tomany dealerships in the Detroit area (which sold Fiatand Lancia cars like Respondent) and these employers OVERSEAS MOTORStold him that they had noopening"at thistime" (Tr.865). I also accept as credible his testimony that he re-turned to Respondent's employ pursuant to the offer ofreinstatementbecause he could not get a job elsewhereafter trying to do so andthat his earnings after returnhave been lower than other employees at Respondent'sshop and lower than he previouslyearned.In short, I do not find credible evidence that Mit-kovski earned $700 a week while employed by LincolnPark in or about 1981, or any othertime,or that he waspaid "under the table." Respondent made no effort tosubpoena Lincoln Park's payroll recordsor personnel inorder to contradict or, in anycase,to undermine, Mit-kovski's denialsand assertions.Other testimony regardingMitkovski's attempt toengage in the radiobusinesswith Zoran Mihailovich (Tr.932 et seq.) demonstrated that the use of time boughtfrom a local radio station to entertain the Yugoslav com-munity resulted in a losing proposition (Tr. 934-935).The record shows that Mitkovski, nevertheless,made at-tempts to earn a living.I have examined the record with regard to Mitkovski'stestimony as to how he supportedhimself inthe 4-yearbackpay period and I was met principally with $4000 ofMichigan unemploymentcompensation,"$14,000 worthof interim earnings, and the remainder,loans.The evi-dence showed that it took a minimum of approximately$9000 a year for Mitkovski's expenses and thereforethere is an $18,000 to $20,000 gap in the 4-year period($36,000minus$18,000) in loans and earningsto be ex-plained by"loans." The burden on Respondent, howev-er, is not merely to litigate the question of the existenceor nonexistence of "loans," but to show that there wereother interimearningsor proof of Mitkovski's failure toengage in reasonable efforts togain interimemployment.Mitkovski's uncontradicted testimony was that he soughtemployment.Mitkovski's uncontradicted testimony wasthat he sought employment in the Detroit area fromLancia and Fiat dealers who had previously sought himas an employee and was turned down, with the implica-tion tht he was being blackballed for havingengaged inthe activity of pursuing his NLRB unfair labor practice.It is unnecessary to answer that question but merely tofind, as I do, that he sought employmentas a mechanic,his trade, while he was engaged in self-employment as amechanicand a salesmanof radiotime and aflat-tirecure from his home.His engagingin self-employment didnot take him out of the labor market nor prevent himfrom seeking further employment in the Detroit area asan automobile mechanic.Nevertheless, Respondenturges that, asa matter of in-ference, I should conclude that Mitkovskidid engage inother interim employment, did receive other netearningstherefrom, and that his lack of credibility on the witnessstand demonstrated that he did have such interim earn-ings and that the backpay should be tolled to the extentBRespondent persists in alleging the General Counsel's and the compli-ance officer's error in not including,as interim earnings,payments ofMichigan unemployment compensationtoMitkovski. It has been the lawfor 35wears that state unemployment compensation payments are not in-terim earnings and are not deducted from backpay.GulletGin Co. Y.NLRB,340 U S. 361 (1951)561that such unreported earnings in any quarter preventMitkovski from being considered as eligible for backpay.AmericanNavigationCo., 268 NLRI)426 (1983). Re-spondent's argument,however,does not rest upon proofof Mitkovski failing to report interim earnings, whichfailurewould require elimination of backpay for anysuch quarter.In the absence of evidence of a failure todisclose,however,there is no substantial evidentiary baseon which to erect that inference.Absent such an eviden-tiary base,and absent such inference,Mitkovski's havinglived on loans and modest earnings from self-employ-ment does not,as a matter of proof, necessarily suggest,as a matter of law, or of necessary inference,that he isnot disclosing interim earnings.In the absence of suchevidence,even in the presence of reasonable suspicionthatMitkovski could well have had other income, Icannot conclude that any period during the backpayperiod should be tolled because of his failure to discloseinterim earnings.CompareMcDonnell Douglas Corp., 270NLRB 1204(1984), andFliteChief Inc.,246 NLRB 407(1979),withAmericanNavigationCo.,268 NLRB 426,(1983),andGreat PlainsBeef Co.,255NLRB 1410(1981).Miscellaneous Defenses(a)Respondentalso urgesthat to the extent that Mir-uzziwas paid money as a supervisor during the 4-yearbackpay period,his earnings,as reflected in Schedule Bof the amended backpay specification, should be low-ered, thus lowering Respondent's gross and net backpayobligation toMitkovski. As a matter of fact, however,the evidence failed to disclose that Miruzzi was, in fact,paid as a supervisor. Rather, the evidence showing thathe was paid for "shop labor," or for "policy" mattersmerely demonstrated, on Mitkovski's uncontradicted andcredited testimony, that the money flowing io Miruzziwas payment out of funds from sources other than cus-tomers, suchas from insuracnecompanies and from Re-spondent's own sources.Where, however, payment toMiruzzi was for work as "servicemanager" or similardesignation,his earnings,and thus Mitkovski's projectedearnings,should be reduced. The evidence shows nodefinite payment to Miruzzias a supervisor.Rather, theevidence shows payments to Miruzzi to maintain his payat the rate established for that period.(b)Respondentalso arguesthat during the backpayperiod, 50 percent of its business was in engine tuneups.If a mechanic, like Mitkovski, was not certifiedin enginetuneups,his earningsnecessarilywould be substantiallydiminished.In fact, however, Respondent adduced only generaltestimony (proving that 50 percent of its business duringthe backpay period for mechanics was in engine tuneups)from Demrovsky. This testimony was not supported byRespondent's books and records. It is not necessary torejectDemrovsky's unsupported testimony as incrediblesinceMitkovski, though not certified in "tune-ups"would havebeenfully able to acquire that trainee statusas a matterof simple application according to the testi-mony of Respondent's own witness, Fred J. Pirochta, ofthe Bureauof Automotive Regulation of the State of 562DECISIONSOF NATIONALLABOR RELATIONS BOARDMichigan.Pirochta testified that a noncertified mechaniccould perform such functions—in the certification special-ty merely by requesting and obtaining a "trainee permit"which was granted as a matter of routine.There is noproof that,as a matter of function,Mitkovski could notdo "tune-up."Indeed,Demrovsky testified that eventhough 50 percent of Respondent'swork became "tune-ups," he would not have fired Mitkovski because he hadno certificate in tuneups(Tr. 199-201).Lastly, twofurther facts arenoteworthy: (a) Respond-ent, prior to terminating Mitkovski,assigned him tuneupwork even without certification(Tr.239);and (b) inview of Respondent's practice of equalizing work assign-ments(Tr. 236),there is no reason to believe that Mit-kovski'sbackpay period income would have been re-duced even'if he were not assigned tuneup work' in thebackpay period.Moreover,Mitkovski's lack of certification in "tune-up" must be measured against the Board finding, sup-ported by the court of appeals,that immediately beforeRespondent embarked on its unfair labor practicesagainstMitkovski,his earnings and wage rate werehigher than all other specialty mechanics(Gonterman,Tr. 262-263)and equal to or higher than that of Miruz-zi's,at $11.20 per hour. The Board, again supported bythe court of appeals,noted that, afterDemrovskylearned thtMitkovski went to the NLRB,Demrovskythreatened Mitkovski that he would"not receive any de-sirableassignments";and that Demrovsky consideredMitkovski to be at least a "good"mechanic.On the basisof these findings,Iconclude that Respondent wouldhave used its discretion,during the 4-year backpayperiod,as it had prior to unlawfully dealing with Mit-kovski,to see to it that Mitkovski's earnings did not fallbelow earnings to which he was accustomed prior to thediscrimination against him, i.e., to be kept at a high level,as high as Miruzzi. Thus, during the backpay period, Re-spondentmust be held to award Mitkovski sufficientwork,even apart from"tune-ups," to keep him at a wagelevel consistent with his wage level prior to-Respond-ent's discrimination against him as measuredby Miruzzi'scompensation(apart fromany supervisory pay).It should be noted,in this regard,that the pay rates ofthe specialtymechanics hired before and during thebackpay period were appreciably below the rates andearnings of Mitkovski.None of them was favored by Re-spondent's characterization of Mitkovski as a "good" me-chanic and none of them had pay rates or earnings at therate of Mitkovski.These specialty mechanics(Nemir-ovsky, Pervine,Gardella,Wambough,and Becoskey,Respondent's amended answer, pp.17-18; and see Gon-terman, Tr.262-263)alsowere not favored with receiv-ing "desirable assignments"which Mitkovski historicallyreceived,as noted by the court of appeals and the Board,and none of them was threatenedby Respondent thatthey would "not get any jobs to make enough living sothat[Mitkovski]would fire [himself],"as found by thecourt of appeals.Thus, as a matter of Mitkovski's histori-cally high earning record, the explicit exercise of Re-spondent'sprediscrimination business discretion in thebase period and its various subsequent threats and predic-tions, I conclude that Mitkovski would have had earn-ings higher than the intermediately hired specialty me-chanics in the backpay period;and that specialty me-chanics hired in the backpay period are not "similarlysituated"employees or a "representative group." Com-pareBerry-Mahurin Construction,273 NLRB 1044(1984),withCentral Freight Lines,266 NLRB 182 (1983). Thatproof of this reconstructed level of earnings rests on anevidentiary basis derived from Respondent's prediscri-mination conduct is not a bar to its utility. Respondent'sunfair labor practices are at the root of the quality ofproof requiring projection.Itmay not be heard to com-plain on the point since,in backpay cases, Respondentmay not be allowed to benefit from the uncertaintiescaused byitsown misconduct.Berry-Mahurin Construc-tion,273 NLRB 1044 (1984).In sum, I conclude that Respondent has failed to sup-port its burden of proving10 that Mitkovski failed tomake reasonably diligent efforts to seek interim employ-ment; that he failed to disclose earnings from interim em-ployment and that the pleaded gross backpay and netbackpay assertions in the amended backpay specification,as amended at the hearing,were to be tolled by circum-stances alleged by Respondent. Accordingly,I concludethatMitkovski's earnings in the backpay period shouldbe calculated by applying a base period ratio of 100 per-cent toMiruzzi'searnings in the backpay period($108,270.19)against which must be deducted the net in-terim earnings($14,621.46);issue the following recom-mended"ORDEROn the basis of the foregoing findings and conclusions,it is ordered that Respondent,Overseas Motors, Inc., itssuccessors,officers,agents, and assigns, shallpay to Mir-oljubMitkovski,the sum of$93,648.73 together with in-terest on that sum as provided inFlorida Steel Corp.,231NLRB 615.1210 To the extent thatRespondent asserts that the complianceofficerspecifically acted in badfaith or was negligent in investigating the extentof Mitkovski's interim earnings,such argument is rejectedThe obligationto provemitigation, in general,and undisclosed interim earnings,in par-ticular, is on Respondent,not on the complianceofficerThe evidencedisclosesneitherbad faith nor negligence on the part of the complianceofficerWhile, as above noted,it is arguable that Mitkovski's testimony,that he met muchof his expenseswith"loans" and that his foreign tripswere financed by "gifts," leaves onein doubt whether there were otherinterim earnings,such a record does not reflect on the compliance offi-cer'shonesty or capacity1rIf no exceptions are filed asprovided by Sec 102 46 of theBoard'sRules and Regulations, the findings, conclusions,and recommendedOrdershall, asprovidedin Sec 10248 ofthe Rules, beadopted by theBoard and all objections to them shall be deemedwaived forallpur-poses12 See generallyIsis PlumbingCo,138 NLRB 716 (1962)